Guerry, J.
The defendant was convicted on an accusation charging him with the offenses of carrying a concealed pistol, and of carrying or having said pistol about his person without first obtaining a license. A general verdict of guilty was returned. The defendant excepted to the overruling of his motion for new trial on the general grounds, contending that the evidence did not support both counts of the accusation.
A general verdict of guilty upon an indictment or accusation containing several counts, all charging misdemeanors, is to be con • strued as convicting the defendant of each and every separate criminal transaction alleged (Bishop v. State, 21 Ga. App. 236 (3), 94 S. E. 49; Tooke v. State, 4 Ga. App. 495 (3-a), 61 S. E. 917); and while it is true that such a verdict is sustainable only where there is evidence to support each separate count (Driver v. State, 112 Ga. 229, 37 S. E. 400; Morse v. State, 10 Ga. App. 61, 72 S. E. 534; Dozier v. State, 14 Ga. App. 473, 81 S. E. 368; Tullis v. State, 37 Ga. App. 339, 140 S. E. 405; O’Neal v. State, 38 Ga. App. 355, 144 S. E. 29; Forrester v. State, 46 Ga. App. 658, 168 S. E. 791), yet where a defendant is charged with two offenses as set out above, and the evidence shows that officers apprehended him in an automobile with a loaded pistol concealed in his pocket, and he introduced no evidence showing a license giving him authority to carry the pistol (Green v. State, 23 Ga. App. 519, 98 S. E. 553; Miller v. State, 51 Ga. App. 437, 180 S. E. 648), the evidence is sufficient' to support a verdict of guilty of both of the offenses charged in the accusation, and a new trial will not be granted.

Judgment affirmed.


Broyles, G. J., and MacIntyre, J., concur.